Citation Nr: 0122140	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  99-20 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for chronic right inguinal neuropathy with chronic 
pain and dysesthesia, status post nerve cryoablation.

2.  Entitlement to a compensable initial disability rating 
for a right radical orchiectomy.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from August 1991 to January 
1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In the decision, the RO granted service 
connection for chronic right inguinal neuropathy with chronic 
pain and dysesthesia, status post nerve cryoablation, and 
assigned a 10 percent initial rating.  The RO also granted 
service connection for a right radical orchiectomy, and 
assigned a noncompensable initial rating.  The case 
subsequently came under the jurisdiction of the Denver, 
Colorado RO.  A hearing was held at the RO in July 2001 
before the undersigned Member of the Board.


FINDINGS OF FACT

1.  The chronic right inguinal neuropathy with chronic pain 
and dysesthesia, status post nerve cryoablation, has resulted 
in severe neuropathy of the inguinal nerve, but has not 
resulted in urinary system dysfunction or infection, and has 
not resulted in an inguinal hernia.

2.  The right radical orchiectomy resulted in removal of the 
right testicle, but the left testicle is still present.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial disability 
rating higher than 10 percent for chronic right inguinal 
neuropathy with chronic pain and dysesthesia, status post 
nerve cryoablation are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(b), 4.124a, Diagnostic Code 8730 
(2000).

2.  The criteria for assignment of a compensable initial 
disability rating for a right radical orchiectomy are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.115b, Diagnostic Code 7524 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the appeals for higher evaluations arise 
from the initial rating decision which established service 
connection for the disabilities and assigned the initial 
disability evaluations.  Therefore, the entire rating period 
is to be considered, including the possibility of staged 
ratings (i.e., separate ratings for separate periods of time) 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The issues have been characterized 
accordingly.

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 (West Supp. 2001).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  The VA has promulgated revised 
regulations to implement these changes in the law.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The RO also supplied the veteran with the applicable 
regulations in the SOC and SSOC.  The basic elements for 
rating the service-connected disorders have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran has had two hearings.  All relevant 
evidence identified by the veteran was obtained and 
considered.  The claims file contains the veteran's service 
medical records.  There are no post-service treatment records 
as he has not been treated since his separation from service.

The veteran has been afforded disability evaluation 
examinations by the VA to assess the severity of the 
disorders.  With regard to the adequacy of the examinations, 
the Board notes that the examination reports reflect that the 
examiners recorded the past medical history, noted the 
veteran's current complaints, conducted physical 
examinations, and offered appropriate assessments and 
diagnoses.  The Board notes that during a hearing held in 
July 2001 the veteran stated that he felt that his 
examinations had been done in a fair manner.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the examination reports coupled with the other 
evidence of record provide sufficient information to 
adequately evaluate the veteran's service-connected 
disabilities.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


I.  Entitlement To An Initial Disability Rating Higher Than 
10 Percent
 For Chronic Right Inguinal Neuropathy With Chronic Pain
 And Dysesthesia, Status Post Nerve Cryoablation.

The Board has considered the full history of the veteran's 
service-connected disabilities.  A service medical board 
report addendum dated in October 1998 shows that the veteran 
had a fairly long history of problems with the right testicle 
which first dated back to complications of swelling and 
discharge associated with a vasectomy in March 1993.  
Subsequently in October 1996 a testicular torsion occurred 
and was surgically repaired.  He had some difficulties in 
January 1997, perhaps a low grade epididymitis.  He was 
subsequently given a course of antibiotics which was not 
helpful.  He underwent surgical exploration which revealed 
scar tissue around the right testicle and epididymitis which 
was surgically removed.  Subsequently he developed a rapidly 
growing lump on the back of the testicle which represented a 
granuloma from sperm.  He was treated with removal of the 
testicle and severance of the right inguinal nerve.  Prior to 
that surgery, the veteran's pain had been in the region of 
the right testicle and limited to the testicle and scrotal 
regions.   Subsequently, the pain was described as being 
constant and located from the base of the scrotal sac up to 
the region of the surgical section of the inguinal nerve.  
There was tenderness to palpation and dysesthesia to light 
touch involving the mons pubis on the right and more 
substantially in the scrotal sac on the right.  There was no 
involvement of the penis.  There was also no involvement of 
the medial side of the thigh, although some numbness had been 
appreciated there in the past.  

The service medical board report further states that the 
veteran was first seen by neurology in December 1997 and was 
last seen in February 1998.  He was treated with medications 
and injections with transient benefits.  He was most recently 
treatment with a cryoablation of the inguinal nerve and 
reportedly had derived a sustained improvement in his 
complaint of pain over the previous two weeks.  Although the 
pain continued to persist, the veteran stated that its 
intensity was approximately 30 to 40 percent compared to the 
pain before therapy.  The veteran noted that physical 
activity increased his level of pain.  He was best in the 
beginning of the day and was worse by the end of the day.  
The degree of worsening correlated with the cumulative degree 
of physical activity that day.  The veteran described a pain 
that appeared to have a shooting characteristic that 
correlated with his ejaculation.  The pain built over the 
course of a few seconds prior to ejaculation and then tapered 
down over some 30 seconds after ejaculation.  

Physical examination conducted by the service medical board 
showed that motor strength was 5/5.  Gait was normal.  
Sensory examination was intact with the exception of pain on 
palpation and with light touch in the mons pubis and the 
scrotal sac.  The pin prick was characterized as a nauseous, 
painful dysesthesia.  The final diagnosis was right inguinal 
neuropathy with chronic pain/dysesthesia.  The report of 
service physical evaluation board proceedings dated in 
November 1998 shows that the veteran was found to be 
physically unfit for further military service.  The 
recommended disability percentage was 10 percent.  

Upon separation from service the veteran filed a claim with 
the VA for disability compensation.  As noted above, the RO 
granted service connection for chronic right inguinal 
neuropathy with chronic pain and dysesthesia, status post 
nerve cryoablation, and assigned a 10 percent initial rating, 
and granted service connection for a right radical 
orchiectomy, and assigned a noncompensable initial rating.  
The veteran has appealed these ratings.  

The veteran was afforded a disability evaluation examination 
by the VA in November 1999.  The report shows that the 
veteran's medical records were reviewed at the time of the 
examination.  He reported that he was not currently taking 
medication and had no primary care provider.  He was employed 
as a safety training coordinator.  With respect to the status 
post right orchiectomy, the veteran recounted the history of 
symptoms and treatment during service as was noted in his 
service medical board report.  Specifically, he reported 
having severe pain with ejaculation.  He said that 
cryoablation helped his discomfort for two to three weeks, 
but then the pain recurred.  He also reported having pain 
above the left testicle for four to five months.  He had not 
sought evaluation for this particular discomfort.  He said 
that the pain may occur after lifting or at random.  It may 
occur every two or three days on average, and lasted for a 
few hours at a time.  It seemed to be resolved by lying down.  

On physical examination of the genitourinary area, he had a 
well-healed 6 centimeter scar.  He had a normal testicle on 
the left.  It had normal size and consistency, and no 
evidence of abnormality.  The right testicle was absent.  His 
scrotum appeared to be normal.  There was no evidence of 
inguinal herniation.  The left vas deferens appeared to be 
slightly tender.  He reported that his entire right inguinal 
region was tender.  The pertinent diagnoses were (1) 
genitourinary condition: status post right orchiectomy 
performed in June 1997, residual well healed scar, inguinal 
pain as described with further details to be provided by the 
consulting neurologist; and (2) left testicle: with 
insufficient evidence to make the diagnosis of an acute or 
chronic disorder to date.

The veteran was also afforded a VA neurology examination in 
November 1999.  The report shows that the veteran's medical 
records were available and were reviewed at the time of the 
examination.  His only surgery had been for his testicle, and 
he otherwise had no recent hospitalizations or surgeries.  
Regarding his occupational history, it was noted that he 
worked as a safety trainer and said that he had missed 8 days 
of work due to pain in the groin area.  He was seen for 
evaluation of pain and dysesthesias in the inguinal area.  
The history of treatment in service was again noted.  The 
veteran said that since his first surgery for the torsion he 
had experienced intermittent pain and tenderness and that 
this tended to be worse after he exercised or was active in 
any way.  He said that it was constantly tender to touch and 
that he had a tingling sensation like thousands of pins.  On 
top of the constant pain in that region which was primarily 
tenderness, he said that he had bouts when it became acutely 
painful and that these tended to be brought on by physical 
activity.  He said that if he did sit-ups, jogged or did any 
sort of athletic activity he would have an increase in pain 
in the right testicular region.  This may last from anywhere 
from an hour to three or four days.  With intercourse he 
developed a burning pain with ejaculation which lasted for 30 
minutes to an hour after intercourse.  He denied any weakness 
over the surface of the leg.  There were no problems into the 
leg.  There were also no problems with urination or 
defecation.  

On neurological examination, muscle bulk was normal and his 
strength was 5/5 throughout.  Sensation was normal with the 
only area of abnormal sensation in the groin region.  The 
medial surface of the thigh had normal sensation, but the 
area of the mons extending laterally as far as the inguinal 
region and basically to the midline and down into the scrotal 
area on the right side had less of a sensation.  With light 
pressure or pinprick it had a prickly quality.  The sensation 
over the penis was normal.  The right testicle was missing.  
The left testicle had normal contours and was 3.5 
centimeters.  He had normal sensation around the anal region 
and normal sphincter tone.  The veteran was able to tandem 
walk and heel toe walk.  His reflexes were 2+.  The diagnosis 
was inguinal neuropathy, right side, status post surgical 
ablation.  The examiner noted that the veteran had symptoms 
primarily of pain and dysesthesia in the right inguinal 
region which are brought on by physical activity and 
intercourse.  The dysesthesias are limited to the local area 
and consistent with the distribution in the inguinal nerve.  

The veteran testified at a hearing held in October 1999 
before a hearing officer from the RO, and in July 2001 before 
the undersigned member of the Board.  During the most recent 
hearing he testified that his neuropathy still caused a lot 
of pain, and that the area was extremely sensitive.  He said 
that he also had a burning sensation in his right hip area, 
and that when he ejaculated he had an extreme burning 
sensation.  He said that the area was very painful to touch, 
and that the disorder limited his physical activity 
immensely.  He indicated that he had gained weight because he 
could not be as active as he used to be.  He reported that he 
worked as a safety and training coordinator, and that he had 
work limitations such as not running very often and doing 
very little lifting.  He said that he was limited with 
respect to anything that involved the hip or legs, especially 
the right leg.  He reported that he had not received any 
treatment since getting out of service.  He recounted that he 
had gone to a veteran's hospital and waited in line all day 
at the emergency room but was never seen.  He said that no 
further treatment for relief had been offered or suggested 
except for further surgery with no guaranty that it would 
stop the pain.  The veteran presented similar testimony 
during the hearing held in October 1999.  During that hearing 
he indicated that his work was primarily in an office 
environment.  He said that he previously worked hauling a 
hose around and refueling aircraft, but he had to call in 
sick four times over the course of six months.  He reported 
that since he obtained his current position a month earlier 
he had not had to miss any more work except to attend the 
hearing.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  See 38 C.F.R. § 4.123 (2000).

The RO has rated the veteran's inguinal neuropathy under 
Diagnostic Code 8730. Under that diagnostic code, a 
noncompensable rating is warranted if there is mild or 
moderate paralysis of the ilio-inguinal nerve.  A 10 percent 
rating is warranted if there is severe to complete paralysis.  
The diagnostic code does not provide for a rating higher than 
10 percent.  

The Board has considered the applicability of alternative 
diagnostic codes, but finds that none are applicable to the 
veteran's disability.  There is no indication that the 
disorder is associated with urinary system dysfunction or 
infection so as to warrant a rating pursuant to 38 C.F.R. 
§ 4.115a, nor is there evidence of the presence of an 
inguinal hernia so as to warrant a rating under Diagnostic 
Code 7338.  The veteran's inguinal neuropathy is most 
appropriately rated under Diagnostic Code 8730 which was 
selected by the RO.

Accordingly, the Board concludes that an initial disability 
rating higher than 10 percent for the veteran's inguinal 
neuropathy is not warranted.  The Board further notes that 
there is no medical evidence that the veteran's service-
connected disability has significantly changed since the date 
of his separation from service.  The symptoms, as reflected 
in his service treatment records and post service examination 
reports, have been consistent over time.  Therefore, the 
Board finds that the evidence does not raise a question that 
a rating higher or lower that 10 percent is warranted for any 
period of time from the veteran's claim to the present time 
so as to warrant a staged rating due to significant change in 
the level of disability.

II.  Entitlement To A Compensable Initial Disability Rating
 For A Right Radical Orchiectomy.

The history of the veteran's right radical orchiectomy is 
recounted above.  The RO has rated the disorder under 
Diagnostic Code 7524, which provides that a noncompensable 
rating is warranted for removal of one testicle, and a 30 
percent rating is warranted for removal of both.  An 
associated note provides that in cases of the removal of one 
testis as the result of a service-incurred injury or disease, 
other than an undescended or congenitally undeveloped testis, 
with the absence or nonfunctioning of the other testis 
unrelated to service, an evaluation of 30 percent will be 
assigned for the service-connected testicular loss.   An 
undescended, or congenitally undeveloped testicle is not a 
ratable disability. 

The Board notes that the RO has also granted special monthly 
compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§ 3.350(a) on account of anatomical loss of a creative organ.  

The evidence clearly shows that the right radical orchiectomy 
resulted in removal of the right testicle, but the left 
testicle is still present.  Although the veteran has reported 
some complaints which pertain to the left testicle, it was 
found to be normal on VA examination.  Accordingly, the Board 
concludes that the criteria for assignment of a compensable 
initial disability rating for a right radical orchiectomy are 
not met.


III.  Extraschedular Consideration

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  

The record does not reflect a disability picture that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disability.  The Board notes that 
the disabilities have not recently required hospitalization.  
In fact, the veteran has not been hospitalized or received 
any outpatient treatment for either of the disorders since 
his separation from service.  With respect to whether there 
is evidence of marked interference with employment, the 
Boards notes that the veteran is employed, and has not 
presented any objective medical opinion to support a 
conclusion that his service-connected disabilities 
significantly interfere with his employment.  Although he has 
reported missing some time from work due to groin pain, the 
Board notes that his current compensable rating for the 
neuropathy contemplates a degree of industrial impairment, 
and there is no reason to believe that the rating schedule 
does not adequately compensate the veteran for the 
impairment.  In summary, the Board does not find that the 
veteran's case is outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
Therefore, referral of this matter for consideration under 
the provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).


ORDER

1.  An initial disability rating higher than 10 percent for 
chronic right inguinal neuropathy with chronic pain and 
dysesthesia, status post nerve cryoablation, is denied.

2.  A compensable initial disability rating for a right 
radical orchiectomy is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

